Case 2:17-cv-05972-TJH-E Document 42 Filed 06/21/19 Page 1 of 11 Page ID #:1194




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
         A Limited Liability Partnership
   2     Including Professional Corporations
       JOHN T. BROOKS, Cal. Bar No. 167793
   3    JBrooks@sheppardmullin.com
       THOMAS R. PROCTOR, Cal. Bar No. 246919
   4    TProctor@sheppardmullin.com
       JARED K. LEBEAU, Cal. Bar No. 292742
   5    JLebeau@sheppardmullin.com
       501 West Broadway, 19th Floor
   6   San Diego, California 92101-3598
       Telephone: 619.338.6500
   7   Facsimile: 619.234.3815
   8 Attorneys for Travelers Property Casualty
     Company of America
   9
 10                                 UNITED STATES DISTRICT COURT
 11                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 12
 13 PACIFIC SPECIALTY INSURANCE                          Case No. 2:17-cv-05972-TJH-E
    COMPANY, a California Corporation,
 14                                                      Mag. Charles F. Eick
               Plaintiff,                                Courtroom 750, 7th Floor
 15
           v.                                            TRAVELERS’ SUPPLEMENTAL
 16                                                      MEMORANDUM IN SUPPORT OF
    TRAVELERS PROPERTY                                   ITS MOTION TO QUASH AND/OR
 17 CASUALTY COMPANY OF                                  MOTION FOR PROTECTIVE
    AMERICA and DOES 1 through 50,                       ORDER RE SUBPOENA TO
 18 inclusive,                                           GLASER WEIL FOR DOCUMENTS
                                                         FROM ARCH V. TRAVELERS
 19                      Defendants.
                                                         Date:      July 5, 2019
 20                                                      Time:      9:30 a.m.
                                                         Crtrm:     750
 21
                                                         Complaint Filed: July 12, 2017
 22                                                      Pretrial Conf:   July 15, 2019
                                                         Trial Date:      TBD
 23
 24
 25
 26
 27
 28
                                                                         Case No. 2:17-cv-05972-TJH-E
       SMRH:4853-0125-4297.1   TRAVELERS’ SUPPLEMENTAL MEMORANDUM MOTION TO QUASH AND/OR FOR
                                                   PROTECTIVE ORDER RE SUBPOENA TO GLASER WEIL
Case 2:17-cv-05972-TJH-E Document 42 Filed 06/21/19 Page 2 of 11 Page ID #:1195




   1 I.         INTRODUCTION
   2            PSIC’s introductory statement to the joint stipulation shows why Travelers’
   3 motion to quash and/or for protective order should be granted. PSIC presents a
   4 laundry list of missteps that it claims Travelers made in this case. While PSIC’s
   5 introductory statement omits critical facts, and mischaracterizes others, it perfectly
   6 underscores why discovery relating to the Arch litigation is improper. Whether
   7 Travelers is liable for bad faith in this case will depend on the facts and
   8 circumstances of this case. What Travelers did in the Arch case has no relevance to
   9 whether Travelers acted appropriately in this case.
 10             PSIC’s arguments lack merit for the following reasons:
 11             •        Travelers has standing to bring a motion to quash because PSIC’s
 12 subpoena seeks information that is private and privileged under California law.
 13 Moreover, in the alternative, Travelers seeks a protective order. PSIC does not even
 14 attempt to argue that Travelers lacks standing to bring a motion for protective order.
 15             •        California law explicitly provides that information obtained as part of
 16 an insurance claim or lawsuit is private and privileged.
 17             •        PSIC does not even attempt to argue that it has a “compelling need” for
 18 the private information it seeks. That’s because it does not.
 19             •        PSIC ignores the numerous cases from around the country holding that
 20 discovery regarding other claims is irrelevant. PSIC’s reliance on cases involving
 21 punitive damages to establish relevance is misplaced. PSIC’s complaint does not
 22 allege a claim for punitive damages.
 23             •        PSIC implicitly concedes that allowing discovery of the Arch case will
 24 lead to derivative litigation.
 25             •        Contrary to PSIC’s claims, proportionality requires more than “a
 26 minimal showing” of importance. Regardless, PSIC has not, and cannot, show that
 27 this discovery is important.
 28
                                                    -1-                  Case No. 2:17-cv-05972-TJH-E
       SMRH:4853-0125-4297.1   TRAVELERS’ SUPPLEMENTAL MEMORANDUM MOTION TO QUASH AND/OR FOR
                                                   PROTECTIVE ORDER RE SUBPOENA TO GLASER WEIL
Case 2:17-cv-05972-TJH-E Document 42 Filed 06/21/19 Page 3 of 11 Page ID #:1196




   1 II.        TRAVELERS HAS STANDING TO BRING BOTH A MOTION TO
                QUASH AND A MOTION FOR PROTECTIVE ORDER
   2
   3            As an initial matter, Travelers has standing to bring this motion for multiple
   4 reasons. First, as PSIC notes, “[t]he general rule… is that a party has no standing to
   5 quash a subpoena served upon a third party, except as to claims of privilege relating
   6 to the documents being sought.” Joint Stip., p. 6:11-16 (quoting Calif. Sportfishing
   7 Protection Alliance v. Chico Scrap Metal, Inc., 299 F.R.D. 638, 643 (E.D. Cal.
   8 2014)). By statute in California, private information obtained during the course of
   9 an insurance claim or lawsuit is “privileged information.” Cal. Ins. Code §
 10 791.02(v) (defining “privileged information” as information that “relates to a claim
 11 for insurance benefits or a civil or criminal proceeding involving an individual”)
 12 (emphasis added); see, e.g., Burdick v. Union Sec. Ins. Co., 2008 WL 11337796, at
 13 *4 (C.D. Cal. Jan. 4, 2008) (“California courts have treated the right to privacy as a
 14 privilege in the discovery context….”).
 15             In this diversity case, California law applies as to the right of privacy. Crews
 16 v. V. Domino's Pizza Corp., 2009 WL 10672352, at *5 (C.D. Cal. Aug. 20, 2009);
 17 accord Cholakyan v. Mercedes-Benz USA, LLC, 2011 WL 7575379, at *7 (C.D.
 18 Cal. Dec. 20, 2011). Because the California insurance code, and California courts,
 19 treat the right to privacy as a privilege, under the authority cited by PSIC, Travelers
 20 has standing to bring a motion to quash.
 21             Second, under F.R.C.P. 45(d)(3)(iii), the Court “is required” to quash a
 22 subpoena that “requires disclosure of privileged or other protected matter.”
 23 (Emphasis added); see also Lee v. Glob. Tel*Link Corp., 2017 WL 10575166, at *9
 24 (C.D. Cal. Sept. 6, 2017) (“to the extent the customer information protected by the
 25 subject state statutes amounts to ‘protected matter,’ a plain reading of Rule 45
 26 reflects that a court may properly prohibit disclosure by quashing a subpoena
 27 seeking such information.”). Again, under California law, the privacy rights of
 28
                                                    -2-                  Case No. 2:17-cv-05972-TJH-E
       SMRH:4853-0125-4297.1   TRAVELERS’ SUPPLEMENTAL MEMORANDUM MOTION TO QUASH AND/OR FOR
                                                   PROTECTIVE ORDER RE SUBPOENA TO GLASER WEIL
Case 2:17-cv-05972-TJH-E Document 42 Filed 06/21/19 Page 4 of 11 Page ID #:1197




   1 third-party insureds and third-party claimants constitute “privileged” and “protected
   2 matter.” See Cal. Ins. Code, §§ 791.02(s), (v); 791.13(a).
   3            Third, numerous courts have recognized that parties do “have standing to
   4 move to quash a subpoena seeking personal information.” Crispin v. Christian
   5 Audigier, Inc., 717 F. Supp. 2d 965, 974 (C.D. Cal. 2010); Loop AI Labs Inc v.
   6 Gatti, , 2016 WL 787924, at *2 (N.D. Cal. Feb. 29, 2016); accord J.T. Shannon
   7 Lumber Co. v. Gilco Lumber, Inc., 2008 WL 3833216, at *1 (N.D. Miss. Aug. 14,
   8 2008) (defendant had standing to quash third party subpoena that sought e-mails
   9 containing private information of defendant’s employees). Here, the subpoena seeks
 10 personal information of third-party insureds and claimants.
 11             Fourth, PSIC ignores that, in addition to quashing the subpoena, Travelers
 12 has also asked the Court to issue a protective order under FRCP 26(c). It is well-
 13 settled that “[a] party can move for a protective order in regard to a subpoena issued
 14 to a non-party if it believes its own interests are jeopardized by discovery sought
 15 from a third party and has standing under Rule 26(c) to seek a protective order
 16 regarding subpoenas issued to non-parties which seek irrelevant information.” In re
 17 REMEC, Inc. Sec. Litig., 2008 WL 2282647, at *1 (S.D. Cal. May 30, 2008); Auto-
 18 Owners Ins. Co. v. Se. Floating Docks, Inc., 231 F.R.D. 426, 429 (M.D. Fla. 2005)
 19 (“As parties, Defendants clearly have standing to move for a protective order if the
 20 subpoenas seek irrelevant information.”); see also Washington v. Thurgood
 21 Marshall Acad., 230 F.R.D. 18, 22 (D.D.C.), on reconsideration, 232 F.R.D. 6
 22 (D.D.C. 2005) (deeming defendant’s motion to quash to be a motion for protective
 23 order). Thus, even if the Court finds Travelers does not have standing to bring a
 24 motion to quash, it can and should find that Travelers has standing to bring a motion
 25 for protective order. PSIC does not even try to argue otherwise.
 26             Finally, under California law (which controls this dispute over privacy
 27 rights), insurance companies not only have standing, they have an obligation to
 28 resist discovery that seeks the unauthorized disclosure of private information.
                                              -3-                  Case No. 2:17-cv-05972-TJH-E
       SMRH:4853-0125-4297.1   TRAVELERS’ SUPPLEMENTAL MEMORANDUM MOTION TO QUASH AND/OR FOR
                                                   PROTECTIVE ORDER RE SUBPOENA TO GLASER WEIL
Case 2:17-cv-05972-TJH-E Document 42 Filed 06/21/19 Page 5 of 11 Page ID #:1198




   1 Valley Bank of Nevada v. Superior Court, 15 Cal. 3d 652, 658 (1975); Board of
   2 Trustees v. Superior Court, 119 Cal. App. 3d 516, 525-526 (1981) (“The custodian
   3 [of private information] has the right, in fact the duty, to resist attempts at
   4 unauthorized disclosure and the person who is the subject of [it] is entitled to expect
   5 that his right will be thus asserted’”).
   6 III.       THE SUBPOENAS SEEK PRIVATE INFORMATION
   7            PSIC argues that the subpoena to Glaser Weil does not invoke privacy
   8 concerns because it is only seeking litigation documents. As Travelers explained in
   9 its portion of the joint stipulation, however, California Insurance Code section
 10 791.02(v) explicitly defines “privileged information” as insurance information
 11 obtained in a civil proceeding:
 12             “Privileged information” means any individually identifiable
                information that both:
 13
                (1) Relates to a claim for insurance benefits or a civil or criminal
 14             proceeding involving an individual.
 15             (2) Is collected in connection with or in reasonable anticipation of a
                claim for insurance benefits or civil or criminal proceeding involving
 16             an individual….
 17 Here, PSIC’s subpoena seeks documents that were collected in connection with both
 18 a claim for insurance benefits and a civil proceeding. Thus, the subpoena seeks
 19 information that falls squarely within the definition of private, privileged
 20 information under section 791.02(v).
 21             Similarly, PSIC argues that Insurance Code section 791.13 does not apply
 22 because Glaser Weil is a law firm, not an “insurance institution, agent, or insurance
 23 support organization….” But Glaser Weil was hired by Arch, an insurance
 24 company. Under general principles of agency law, Glaser Weil was Arch’s agent.
 25 Shafer v. Berger, Kahn, Shafton, Moss, Figler, Simon & Gladstone, 107 Cal. App.
 26 4th 54, 69, 131 Cal. Rptr. 2d 777, 788 (2003) (“The relationship of attorney and
 27 client is one of agent and principal.”)
 28
                                                    -4-                  Case No. 2:17-cv-05972-TJH-E
       SMRH:4853-0125-4297.1   TRAVELERS’ SUPPLEMENTAL MEMORANDUM MOTION TO QUASH AND/OR FOR
                                                   PROTECTIVE ORDER RE SUBPOENA TO GLASER WEIL
Case 2:17-cv-05972-TJH-E Document 42 Filed 06/21/19 Page 6 of 11 Page ID #:1199




   1            Moreover, it would defeat the very purpose of the statute if PSIC could obtain
   2 information from Arch’s lawyers that it could not obtain if it served a subpoena
   3 directly on Arch. The Court should not condone such an end run around the
   4 protections of Insurance Code section 791.13.
   5            PSIC also argues that it is not required to comply with the provisions of
   6 C.C.P. section 1985.3. However, there is a split of authority on this issue. Several
   7 district courts have held, especially in diversity cases involving state law claims, that
   8 the protections of C.C.P. 1985.3 do apply. See, e.g., Robinson v. Kia Motors Am.,
   9 Inc., 2011 WL 2433369, at *2 (E.D. Cal. June 13, 2011) (“[S]pecific state statutes
 10 precluding, or greatly limiting, the production of information are not simply
 11 privilege statutes, but rather substantive policy statutes. Such statutes may govern
 12 the activities of state citizens, not only in litigation, but in everyday life.”). Given
 13 the significant importance that California places on privacy rights, this Court should
 14 apply the protections mandated by C.C.P. section 1985.3.
 15             Finally, PSIC argues that Travelers has not cited any authority that the right to
 16 privacy extends to the documents sought by PSIC’s subpoena. This is simply
 17 untrue. As noted above, Travelers’ opening papers cited Insurance Code section
 18 791.02(v), which explicitly defines “privileged information” as information obtained
 19 in a civil proceeding. In addition, Travelers’ moving papers cited numerous other
 20 authorities that discussed the right to privacy in general, and the right to privacy in
 21 insurance information in particular. Joint Stip. at pp. 11-14.
 22 IV.         PSIC HAS NOT SHOWN A “COMPELLING NEED” FOR THE
                INFORMATION SOUGHT
 23
 24             As set forth in Travelers’ opening brief, because the subpoena seeks private
 25 information, PSIC must show (1) direct relevancy, (2) a “compelling need” for the
 26 discovery that outweighs the fundamental right to privacy, and (3) the discovery is
 27 narrowly tailored to ensure maximum protection of private information. Yet PSIC
 28 does not even attempt to satisfy these standards. This is an implicit concession that
                                              -5-                  Case No. 2:17-cv-05972-TJH-E
       SMRH:4853-0125-4297.1   TRAVELERS’ SUPPLEMENTAL MEMORANDUM MOTION TO QUASH AND/OR FOR
                                                   PROTECTIVE ORDER RE SUBPOENA TO GLASER WEIL
Case 2:17-cv-05972-TJH-E Document 42 Filed 06/21/19 Page 7 of 11 Page ID #:1200




   1 the information is not directly relevant, that PSIC does not have a compelling need
   2 for it, and that the discovery is not narrowly tailored. For this reason alone, the
   3 Court should grant Travelers’ motion.
   4 V.          THE ARCH CASE IS IRRELEVANT
   5            A.       PSIC Does Not Address the Numerous Authorities That Have Held
                         Discovery Regarding Other Claims Is Irrelevant
   6
   7            In its portion of the joint stipulation, Travelers cited to authorities from all
   8 over the country which have denied discovery regarding other claims because it is
   9 manifestly irrelevant. PSIC completely ignores these authorities and does not even
 10 address them. PSIC’s failure to address these authorities is an implicit concession
 11 that what happened in some other case, involving different insureds, different
 12 claimants, a different accident, different types of insurance policies, different
 13 adjusters, and different surrounding facts is ultimately irrelevant to whether
 14 Travelers acted reasonably in this case.
 15             Instead of addressing these on-point authorities, PSIC argues that the Arch
 16 case is potentially relevant to show a “pattern and practice” of unreasonable
 17 conduct. But the cases that PSIC cites are inapposite because they either (1) dealt
 18 with punitive damages and/or (2) did not involve discovery regarding other claims.
 19             Thus, in Moore v. American United Life Ins. Co., 150 Cal. App. 3d 610, 625-
 20 26 (1984), the court allowed evidence regarding other claims because it was relevant
 21 to establish a “conscious course of conduct,” which was necessary to establish a
 22 punitive damages claim. See Cal. Civil Code § 3294. Mock v. Michigan Millers
 23 Mut. Ins. Co., 4 Cal.App.4th 306, 329 (1992) was also a punitive damages case, but
 24 it did not even involve discovery of other insurance claims.
 25             Here, PSIC has not alleged a claim for punitive damages, and could not
 26 recover punitive damages in any event. Accordingly, Moore and Mock are
 27 inapplicable.
 28
                                                    -6-                  Case No. 2:17-cv-05972-TJH-E
       SMRH:4853-0125-4297.1   TRAVELERS’ SUPPLEMENTAL MEMORANDUM MOTION TO QUASH AND/OR FOR
                                                   PROTECTIVE ORDER RE SUBPOENA TO GLASER WEIL
Case 2:17-cv-05972-TJH-E Document 42 Filed 06/21/19 Page 8 of 11 Page ID #:1201




   1            Again, as set forth in Travelers’ opening papers, whether Travelers acted
   2 unreasonably in this case must be decided based on the facts of this case. Travelers
   3 cannot be liable for bad faith based on something that happened in some other,
   4 completely unrelated claim.
   5            B.       PSIC’s Criticisms Are Self-Defeating and Establish That
                         Documents from the Arch Case Are Irrelevant
   6
   7            PSIC’s introductory statement ticks off a laundry list of alleged missteps by
   8 Travelers. PSIC’s criticisms are not at all an accurate reflection of Travelers’
   9 investigation. They also underscore why the discovery PSIC seeks is irrelevant.
 10             •        PSIC claims that Travelers did not ask Archer to provide missing pages
 11 or additional records. This is simply false. As reflected in Travelers’ claim notes,
 12 Travelers spoke with Archer on May 28, 2015 and discussed specific records that
 13 Travelers was missing. Proctor Supp. Decl. Ex. 6 at CN 23-24; Ex. 8 at p. 145:6-17.
 14 Archer agreed to work on providing the missing documentation. Proctor Supp.
 15 Decl. Ex. 6 at CN 23-24; Ex. 8 at p. 146:22-147:9.
 16             •        PSIC criticizes Travelers for not asking Archer for permission to obtain
 17 records directly from Sinquimani’s medical providers. But PSIC fails to mention
 18 that Archer had agreed to provide the missing documentation. Id.
 19             •        PSIC criticizes Travelers for not having the medical records evaluated
 20 by its in-house nurse or an outside doctor. As PSIC knows, however, Travelers’
 21 plan was to first obtain all of the medical records and then to send them out to an
 22 independent orthopedist and neurologist to be reviewed. Proctor Supp. Decl. Ex. 6
 23 at CN 22, Ex. 7 at TRAV 1639. It would not make sense to send the records out for
 24 review when there were missing records.
 25             •        PSIC criticizes Travelers for not specifying “in writing” the additional
 26 information it needed. But PSIC does not cite any legal authority requiring an
 27 insurer to specify “in writing” the documents it needs. Again, Travelers promptly
 28 contacted Archer, explained to him the missing medical records that it needed, and
                                            -7-                 Case No. 2:17-cv-05972-TJH-E
       SMRH:4853-0125-4297.1   TRAVELERS’ SUPPLEMENTAL MEMORANDUM MOTION TO QUASH AND/OR FOR
                                                   PROTECTIVE ORDER RE SUBPOENA TO GLASER WEIL
Case 2:17-cv-05972-TJH-E Document 42 Filed 06/21/19 Page 9 of 11 Page ID #:1202




   1 he agreed to provide them. Proctor Supp. Decl. Ex. 6 at CN 22-23; Ex. 8 at p.
   2 145:6-17, 146:22-147:9.
   3            •        PSIC alleges that Travelers “failed to assess the value of the claim.”
   4 This is also false. Travelers was continually updating its evaluation in its “bodily
   5 injury worksheets,” which have been produced to PSIC. Based on the information
   6 in the May 5, 2015 demand, Travelers had evaluated Sinquimani’s claim to be worth
   7 $200,000 ($160,000 after applying 20% comparative fault). Proctor Supp. Decl. Ex.
   8 7 at TRAV 1638-1639.
   9            •        PSIC criticizes Travelers for not asking Sinquimani to submit to a
 10 physical examination (or independent medical examination, i.e., “IME”). Again,
 11 that was an option that Travelers was considering after it obtained all of the medical
 12 records and sent them out for a medical review. Ex. 7 at TRAV 1639. If the records
 13 review supported the alleged injuries, then a physical examination would not have
 14 been necessary.
 15             •        PSIC alleges that Travelers should have asked Archer to extension so it
 16 could subpoena the medical providers and take Sinquimani’s deposition. But PSIC
 17 does not disclose that the May 5, 2015 demand did not have a deadline, so there was
 18 no reason to ask for an extension. See Proctor Decl. Ex. 4. PSIC also ignores that
 19 the Travelers’ adjuster was not aware of the C.C.P. section 998 demand before it
 20 expired. Proctor Supp. Decl. Ex. 8 at p. 47:7-16. Defense counsel did not consult
 21 with Travelers before rejecting Archer’s offer to extend the deadline.
 22             Besides mischaracterizing the evidence, PSIC’s criticisms are self-defeating
 23 for purposes of this motion. Indeed, PSIC’s criticisms merely highlight that the
 24 actual facts that matter are what happened in this case, not what happened in a
 25 completely different, unrelated case. As set forth in Travelers’ moving papers,
 26 below, and as numerous courts have held, what happened in some other case simply
 27 is not relevant to whether Travelers’ conduct in this case was reasonable.
 28
                                                    -8-                  Case No. 2:17-cv-05972-TJH-E
       SMRH:4853-0125-4297.1   TRAVELERS’ SUPPLEMENTAL MEMORANDUM MOTION TO QUASH AND/OR FOR
                                                   PROTECTIVE ORDER RE SUBPOENA TO GLASER WEIL
Case 2:17-cv-05972-TJH-E Document 42 Filed 06/21/19 Page 10 of 11 Page ID #:1203




   1 VI.        PSIC CONCEDES THAT DISCOVERY REGARDING THE ARCH
                CASE WILL LEAD TO DERIVATIVE LITIGATION
   2
   3            In the joint stipulation, Travelers argued that discovery regarding the Arch
   4 case would necessarily lead to a “mini-trial.” After all, if PSIC attempts to argue
   5 that something Travelers did in Arch was unreasonable, Travelers will be forced to
   6 put on evidence to show its conduct in Arch was reasonable. Moreover, if PSIC is
   7 allowed to introduce evidence from one claim to show that Travelers had a “pattern
   8 and practice” of unfair claims handling, does Travelers then get to put on evidence
   9 from other claims to show that it does not? Where does this end? In addition,
  10 allowing PSIC to obtain discovery regarding the Arch case will almost certainly lead
  11 to further discovery disputes, motions in limine and other ancillary litigation.
  12            PSIC does not dispute that discovery of the Arch case would necessarily lead
  13 to a mini-trial and ancillary litigation. Indeed, PSIC implicitly acknowledges that if
  14 it attempts to use evidence from the Arch case, it will lead to a “trial within a trial.”
  15 Joint Stip at p. 22:7-8. This acknowledged threat of derivative litigation, alone, is
  16 sufficient grounds for the Court to grant Travelers’ motion. See e.g., First Horizon
  17 Nat'l Corp. v. Houston Cas. Co., 2016 WL 5869580, at *9 (W.D. Tenn. Oct. 5,
  18 2016) (“The court also shares the concern of many other courts that ‘other claims’
  19 discovery would lead to even further discovery disputes and create extended mini-
  20 trials.”); Leksi, Inc. v. Fed. Ins. Co., 129 F.R.D. 99, 106 (D.N.J. 1989) (refusing to
  21 allow discovery of other claims because it “entails a frightening potential for
  22 spawning unbearable side litigation which, in my view, defeats the purpose and
  23 spirit of the discovery rules themselves”).
  24 VII. THE DISCOVERY IS NOT PROPORTIONAL
  25            In its portion of the joint stipulation, Travelers established that discovery
  26 regarding the Arch case is not proportional because (i) it is irrelevant, (ii) it seeks
  27 private information regarding third-party insureds and third-party claimants, (iii)
  28 PSIC had not shown direct relevance or a compelling need for the information, and
                                             -9-                 Case No. 2:17-cv-05972-TJH-E
       SMRH:4853-0125-4297.1   TRAVELERS’ SUPPLEMENTAL MEMORANDUM MOTION TO QUASH AND/OR FOR
                                                   PROTECTIVE ORDER RE SUBPOENA TO GLASER WEIL
Case 2:17-cv-05972-TJH-E Document 42 Filed 06/21/19 Page 11 of 11 Page ID #:1204




   1 (iv) it would necessarily result in a mini-trial. PSIC’s responds that it need make
   2 “nothing more than a minimal showing [] that the discovery is important.” Joint
   3 Stip at p. 21:26-27.
   4            PSIC is wrong. Given the privacy implications involved, PSIC must show
   5 both direct relevance and a compelling need. It has shown neither. It must show
   6 that the discovery will not result in further discovery disputes and mini-trials. PSIC
   7 concedes this will happen. Under the circumstances, PSIC must do much more than
   8 make a minimal showing of importance.
   9 VIII. CONCLUSION
  10            The subpoena to Glaser Weil is neither relevant, proportional nor necessary.
  11 It violates privacy rights of third parties and would lead to further discovery disputes
  12 and ancillary litigation. The Court should quash the subpoena and/or enter a
  13 protective order precluding PSIC from obtaining discovery relating to the Travelers
  14 v. Arch case.
  15
  16   Dated: June 21, 2019                 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
  17
  18                                        By                   s/ Thomas R. Proctor
  19                                                          THOMAS R. PROCTOR
  20                                                  Attorneys for Defendant Travelers Property
                                                            Casualty Company of America
  21
  22
  23
  24
  25
  26
  27
  28
                                                    -10-                 Case No. 2:17-cv-05972-TJH-E
       SMRH:4853-0125-4297.1   TRAVELERS’ SUPPLEMENTAL MEMORANDUM MOTION TO QUASH AND/OR FOR
                                                   PROTECTIVE ORDER RE SUBPOENA TO GLASER WEIL
